WINTER, Circuit Judge,
dissénting.
In my view our prior holdings, especially those in Brown v. Gaston County Dyeing Machine Co., 457 F.2d 1377 (4 Cir. 1972), cert. denied, 409 U.S. 982, 93 S.Ct. 319, 34 L.Ed.2d 246 (1972), and Barnett v. W. T. Grant Co., 518 F.2d 543 (4 Cir. 1974), which the in banc court does not purport to overrule, require us to conclude that plaintiffs proved a prima facie case of racial discrimination in employment. I cannot agree that when their principles are properly applied to the facts established in this record, ESB is entitled to exoneration. I also find error on the part of the district court in restricting the class. I would reverse and remand. I therefore respectfully dissent.
I
In Brown, we clearly recognized and held that statistical evidence showing a marked racial imbalance in various categories of employment, as where blacks are excluded from higher-paying positions and are concentrated in those which are lowest-paying, established a prima facie case of unlawful racial discrimination in employment.1 We held further that an absence of objective criteria for hiring, promotion, transfer and pay increases, strengthens the prima facie case established by statistics demonstrating racial imbalance. Such absence “serve[s] to corroborate, not to rebut, the racial bias pictured by the statistical pattern of the company’s work force.” 457 F.2d at 1383.2 A prima facie statistical case, whether or not corroborated by an absence of objective standards, shifts the burden to the employer to prove lack of racial discrimination. Affected employees need not prove concrete and particular acts of discrimination toward them in order to make a prima facie showing, as the district court apparently thought.
In, Brown, the factor we found compelling in the statistics was stratification of the work force. Slightly less than half of all black employees were confined to two jobs, both of which paid comparatively little and offered very small opportunity for promotion. At the other end of the scale, in jobs where pay ranged over $3.00 per hour, *1358there were 102 white and three black employees. This stratification of the work force made out a prima facie case despite the fact that the overall percentage of blacks employed was not dramatically different from the percentage of black population in the vicinity.
Barnett is to the same effect. There, we permitted a warehouseman, occasional clerk and switcher, who was also a would-be over-the-road driver, to mount an “across the board” attack on all discriminatory actions by defendants on the ground of race, notwithstanding that we concluded that Barnett was not discriminated against when he was denied a transfer to over-the-road driver employment and that not all of defendant’s acts of racial discrimination were directed to him. Notwithstanding the district court’s contrary conclusion, we held, on the basis of statistical evidence and proof of the lack of objective hiring criteria, that Barnett had proved discrimination in violation of Title VII, and we directed a further evidentiary inquiry to pass upon the need for injunctive relief to obviate any continuing effects of past discrimination.
The factual proof in Barnett was that blacks were employed in only one of defendant’s seventeen non-supervisory job classifications, that a warehouseman, and no blacks were employed in a supervisory classification. Defendant’s eighteen black warehousemen represented nineteen percent of its total non-supervisory work force of ninety-five, and defendant’s operation was in a community which was approximately twenty-five percent black. We thought significant the discrepancy between a twenty-five percent black community and a nineteen percent black non-supervisory work force, especially because all black employees were clustered in a single job category. This discrepancy, coupled with the total absence of blacks from the supervisory force, proof of a lack of objective employment policies, proof of discriminatory seniority provisions in the collective bargaining contract, and proof that at least one qualified black had been twice passed over for supervisory status in favor of whites, one of whom had less seniority, led us to conclude that discrimination had been proved.
While the statistics in Brown and Barnett probably showed a somewhat starker picture of discrimination than the statistics here, an analysis of the ESB work force by race shows a comparable pattern. The statistics here manifest racial stratification although the overall employment statistics for blacks are not strikingly disparate from overall black population statistics. The record shows that at its Sumter plant, the only ESB operation which is the subject of this litigation, the racial balance of the area from which employees are drawn was, according to the 1970 census, 57.7% white, 41.7% black, and .6% other. While blacks represented fifty-four percent of ESB’s hourly employees in July, 1970, nearly ninety percent of ESB’s hourly-rated black employees were in the lowest paying jobs, and none of ESB’s Sumter top-management, middle-management, supervisory or clerical employees was black. There were one general foreman and twelve other foremen, all of whom were white. Of the fifty-eight highest-paid jobs in the top fifteen hourly classifications, fifty-three were held by whites. No blacks held skilled craft jobs. The Tool and Die Department was all white except for two janitors. The average pay rate of white hourly employees was $2.41 per hour; the average pay rate of black hourly employees was $2.11 per hour.3
In addition to the apparent racial discrimination reflected by these statistics, the record shows that ESB had no procedure for posting or notifying employees of vacancies or promotional opportunities. Also, it had no formalized procedure for employees to apply for promotion or transfers.4 *1359All promotions were initiated by a white foreman and, unless a white foreman initiated the action, the employee would have no chance at all of being promoted. Prior to June, 1970, there were no written standards or procedures to guide the foremen deciding whom to select for promotion or transfer.
Although ESB had a stated policy of promoting from within wherever possible, there were, within the period August 9, 1965 to January 1, 1970, sixty-nine persons hired into the Quality Control Department and all were white except four. Many of the salaried positions were Inspector positions, and as of August 1,1971, ESB had six Inspectors in the Quality Control Department, all of whom were white.
Between 1965 and 1969, twenty-one whites were promoted from hourly to salaried positions. Only after a complaint was filed with EEOC in 1969 did ESB promote the first black to a salaried job. Promotions from the lower labor grades to higher labor grades show the same pattern. From August, 1969, to September, 1972, sixteen whites and only one black were promoted from lower labor grades to labor grades 11 and 12. On July 24, 1970, there were thirty-seven whites and only one black in the three highest labor grades 10, 11 and 12.
Finally, the record establishes that ESB’s employees included some exceptionally well-qualified black employees and that many of its black hourly employees had more seniority than white employees who were promoted to higher positions. Typical of the former is the fact that six of the named plaintiffs had completed a considerable amount of college work; two had previously been employed as school teachers, of which one had prior clerical experience in a department store. One plaintiff had completed several courses in typing and bookkeeping at a business college. Where the named plaintiffs had been evaluated by their supervisors, they received mostly high ratings. With respect to seniority, the record reflects that in the Positive Plate Department which had fifty-seven black employees and twelve white employees, ten black employees had more company seniority than the white Leader. In the Negative Plate Department which had eight black and two white employees, four black employees had more company seniority than the white Leader. In the Electro-Mechanical Department which had twenty-six black employees and twenty-one white employees; eight black employees had more seniority than the Group Leader and the Leader. In the Parts Plating Department which had seven white employees and seven black employees, six of the black employees had more seniority than the white Leader. ESB offered no evidence to establish that the white employees were better qualified.
II
Consistent with Brown and Barnett, I think the conclusion inescapable that plaintiffs proved a prima facie case of racial discrimination in employment at ESB’s Sumter plant. Not only does the statistical proof reflect the pattern of clustering and limitation of black employees to the less attractive lower-paying positions found where there has been racial discrimination in fact, the proof also shows the lack of objective standards under which it is so easy and so likely that white supervisory and white management personnel may consciously or unconsciously discriminate against black employees because of their race. Finally, the proof shows that, despite the purported policy of promotion from within, few blacks were promoted and a not insubstantial group of black employees with significant qualifications for better positions or with greater seniority than more highly placed white employees have not realized their apparent potential for promotion. This proof corroborates the inference, to be drawn from the statistics and lack of *1360objective standards, that race has been a factor in promotions. The burden of proving that racial discrimination was not practiced in fact clearly shifted to ESB. The district court was significantly in error in concluding that plaintiffs were required to offer proof of individual instances of discrimination in order to entitle them to relief; the majority perpetuates this error.
• Nor could the district court, consistent with Brown, properly have found that ESB’s proof was sufficient to overcome plaintiffs’ prima facie case. The district court did not require ESB to show, nor did ESB attempt to show, the actual qualifications required of its white employees selected for supervisory, clerical, salaried, and higher-paying, hourly-rated positions, and whether the white incumbents which had been selected to fill them were better qualified than blacks. And this failure was in the telling context of affirmative proof that job vacancies were not posted and promotions were initiated exclusively by ESB’s supervisory personnel. At most, ESB sought to prove that, in accordance with its Employee Handbook, its supervisory personnel made a good-faith, subjective effort to apply such factors as willingness to accept responsibility, dependability, and ability to get along with others in determining promotions to the higher-paying hourly, or the salaried, positions. These are standards found to be utterly inadequate in United States v. Jacksonville Terminal Co., 451 F.2d 418 (5 Cir. 1971), as well as by us in Brown; Moody v. Albemarle Paper Co., 474 F.2d 134, 139 (4 Cir. 1973); reversed on other grounds, 422 U.S. 405, 95 S.Ct. 2362, 45 L.Ed.2d 280 (1975); and Barnett. Were the case to be finally decided on the present record, there is no question in my mind that plaintiffs would merit substantial relief.
From what has been said, it should be manifest that I neither read the record as does the majority, nor do I place the same significance on what it unquestionably contains. I view the case as one in which greater significance should be placed on the facts existing at the time the complaints of racial discrimination were lodged than on what ESB may have done subsequently in a cosmetic effort to improve its defense. Particularly is this so when the type of past racial discrimination which the record reflects can be expected to have continuing deleterious effects. While subsequent efforts to redress discriminatory practices may have great relevance to the fashioning of relief, they have little bearing on whether plaintiffs have proved a prima facie case. Barnett, 518 F.2d at 550. The suggestion that an unrebutted prima facie case does not require relief, it only permits relief, is a concept unsupported by authority and one that I totally reject.
Although the majority is ambivalent as to whether to place its decision on the ground that plaintiffs failed to make out a prima facie case or whether, having done so, plaintiffs’ case was rebutted, I disagree that in either event the district court’s conclusions can be sustained as not clearly erroneous. First, the district court’s conclusions were findings of ultimate fact to which the not clearly erroneous test is inapplicable, Cau-sey v. Ford Motor Co., 516 F.2d 416 (5 Cir. 1975); and second, in requiring proof of specific acts of discrimination to warrant relief, the district court applied the wrong test so that its ultimate findings may be rejected and ultimate findings may be made anew. Finally, I think that the portion of our decision in Patterson v. American Tobacco Company, 535 F.2d 257 (4 Cir. 1976), relied on by the majority, has no application to the instant case at its present stage. That part of Patterson was concerned with the fashioning of appropriate relief to redress discrimination in the selection of supervisors; it had nothing to do with what proof constitutes a prima facie case. Of course, if, in rebuttal of plaintiffs’ prima facie case, ESB had offered proof that it had no black supervisors because none were available in the area from which the work force was drawn, the proof would be highly relevant. ESB did not do so and it is a subversion of Patterson to suggest that it placed the burden of proving the availability of qualified black supervisors on plaintiffs.
*1361III
The present litigation arose when ESB, in 1970, substantially reorganized its Sumter plant. On July 24, 1970, eighty-three of its 365 hourly employees were discharged. Of those laid off, fifty-three, or approximately sixty-three percent, were black. Immediately prior to the layoff, fifty-four percent of ESB’s hourly employees were black. Layoffs were made in accordance with a policy set forth in the Employee Handbook, but a substantial factor in the policy was seniority in the job classification where a reduction in personnel was to be made.5 It is at once readily apparent that if racial discrimination in promotions in fact was practiced, its effect was to confine blacks to the lower-paying classifications most vulnerable to layoffs. Thus, even if benignly made,6 layoffs, too, would constitute a form of illegal racial discrimination in employment.
Plaintiffs were victims of the layoff and sought to maintain their action as a class action for a class defined as all black applicants for employment and all present and former black employees of ESB’s Sumter plant. Broadly stated, their theory of their case was that since they had been restricted to positions vulnerable to discharge because of racial discrimination, they, individually and in a representative capacity, could attack the entire pattern of racial discrimination. Thus, fifty-three, or sixty-four percent of the eighty-three discharged employees, came from six departments; seventy-five percent of the employees in these departments were black. Because the case arose in the context of layoffs, the district court erroneously limited the purported class to those laid off on July 24,1970, and, after eliminating certain named plaintiffs for failure to respond to discovery procedures,7 concluded that the class was not so numerous that actual joinder was impracticable, with the result that the district court denied class status to the suit. Signficantly, the ruling that the action could not be maintained as a class action was not made until after the close of the evidence in a trial which had proceeded on a conditional order that it was a class action. I think that the district court abused its discretion and its decision is inconsistent with our holding in Barnett. As previously stated, in Barnett we permitted an “across the board” attack on discrimination by a representative of the class whose only complaint of specific discrimination was that he was not promoted to a position of over-the-road driver for which he was found not qualified. We *1362reached this conclusion because we thought it “more consonant with the broad remedial purposes of Title VII . . . and that the district court’s less charitable view, under which Barnett could as a class representative challenge only those specific actions taken by the defendants toward him, would undercut those purposes.” 518 F.2d 547-48.
Of course the significant event preceding the litigation was the July, 1970 layoff, but it was simply the latest manifestation of an overall pattern of discrimination against all black employees which the statistical evidence and evidence of lack of objective standards prima facie established. In complaining about the layoff, the named plaintiffs of necessity were obliged to prove the overall pattern. At least 197 black employees were concerned with the overall pattern. Manifestly, they had a community of interest. For a named plaintiff to prevail, he must of necessity prove the case for each member of the class, and, thus, I have no doubt about his ability to represent the class. This case is an even stronger one than Barnett in which to define a broad class. Manifestly, also, the members of the class were too numerous to require individual joinder and to deny class action status.
Unlike the majority, I cannot approve restriction of the class on the theory that there was not an abuse of discretion. I think discretion, to the extent present, was abused.8
IV
Thus, I would conclude that the district court’s ruling restricting the class should be reversed and it should be instructed to certify the class as requested by plaintiffs. On the merits, I would vacate the district court’s judgment and remand for further proceedings. Its rulings do not comport with our subsequent decisions in Brown and Barnett and failed to recognize that plaintiffs had proved a prima facie case which shifted the burden of disproving racial discrimination to ESB. The district court should reappraise the evidence and make findings of fact anew in the light of Brown and Barnett. It should also receive any additional evidence from ESB, and rebuttal evidence from plaintiffs, that ESB might adduce to meet the burden of proof which our decisions imposed on it.
Judge CRAVEN and Judge BUTZNER authorize me to say that they concur in this dissenting opinion.

. The views we expressed in Brown are consistent with United States v. Jacksonville Terminal Co., 451 F.2d 418, 442 (5 Cir. 1972), “[ajbsent explanatory evidence and testimony, the statistics indicate that officials have impliedly equated job qualifications with race.”


. Accord: United States v. N. L. Industries, Inc., 479 F.2d 354 (8 Cir. 1973); Rowe v. General Motors Corp., 457 F.2d 348, 359 (5 Cir. 1972).


. The defendant contends that the figures are $2.39 per hour and $2.17 per hour, respectively.


. There was evidence that sometime after June, 1970, the Personnel Department issued a manual to supervisors with respect to promotions. The manual was not put into evidence and it is not clear whether it contained standards and, if so, what they were. ESB’s Handbook to new employees set forth only the most general char*1359acteristics to be considered in determining eligibility for promotion, i. e., “proven ability, proper qualifications, sufficient experience and length of service.” In respect to promotions, the Personnel Department confined its review to ratings and other reports given by supervisors who, in turn, were guided by their own discretion and not by objective standards or guidelines.


. In text, the majority unqualifiedly asserts that layoffs were conducted on the basis of plantwide seniority in compliance with Robinson v. Lorillard Corp., 444 F.2d 791 (4 Cir.), cert. denied, 404 U.S. 1006, 92 S.Ct. 573, 30 L.Ed.2d 655 (1971). In footnote, the majority dilutes this claim to assert only that black and white seniority groups “were remarkably similarly affected by the layoff,” and purports to demonstrate its accuracy by an averaging process. I think this disguises the significant facts. The record shows that of the fifty-three black employees who were laid off, thirty-three had seniority dates earlier than white employees who were retained. Certainly plantwide seniority was not the principal factor for determining layoffs. To me, the inference is inescapable that job seniority was a substantial consideration.


. The district court found no discrimination in the layoff itself or in ESB’s filling of subsequent vacancies by rehiring some discharged employees or recruiting new employees. In my view of the case, the correctness of these findings need not be examined. But I call attention to an apparent inconsistency on the part of the district court and the affirming majority. ESB explained the impact of the layoff on lower-grade employees by referring to its policy of discharging lower-grade employees and shifting higher-grade employees to vacancies in lower-grade positions created by the layoff. At the same time, ESB explained its refusal to rehire certain laid-off employees when new vacancies came into being on the ground of a “long-standing” policy that former employees would not be rehired into lower grades. The district court and the majority accept both explanations, but I think them mutually inconsistent.


. The remedy of dismissal under the circumstances seems overly harsh. Since ESB was required to defend the action before a determination of the class was made and thus to defend the whole case, the imposition of costs or other sanctions, short of dismissal, should have sufficed. The point need not be persuaded since it is subsidiary to the main issue of whether a class should have been certified.


. At the risk of redundancy, I would add that to deny class action status is to demolish plaintiffs’ prima facie case. The theory of their case was one of overall racial discrimination which made blacks more vulnerable to the July 1970 layoff. By the denial of class action status, the majority and the district court enable themselves to speak of isolated bits of evidence and, to paraphrase a homely expression, to overlook the forest because they see only the trees.